UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1016


In Re:   CHASE CARMEN HUNTER,

                Petitioner.



                              No. 15-1018


In Re:   CHASE CARMEN HUNTER,

                Petitioner.



                On Petitions for Writ of Mandamus.
                (2:14-cv-26978; 3:14-cv-00648-REP;
              3:14-cv-000704-HEH; 3:14-cv-00705-HEH)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Chase Carmen Hunter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chase Hunter petitions for a writ of mandamus seeking an

order directing       all   of    the    district      courts    in   this    Circuit,

except for the District of South Carolina, to grant her access

to their electronic filing systems.               We conclude that Hunter is

not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).               Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The relief sought by Hunter is not available by way of

mandamus.       She     cites     neither      statutory        law    nor    judicial

precedent demonstrating a clear right to file electronically.

Accordingly,    although         we    grant    leave    to     proceed      in   forma

pauperis, we deny her mandamus petitions, deny her motion to

voluntarily dismiss, and deny her motions for extension of time

as moot.    We dispense with oral argument because the facts and

legal    contentions    are      adequately      presented      in    the    materials

before   this   court    and     argument      would    not   aid     the    decisional

process.

                                                                    PETITIONS DENIED

                                           2